EXHIBIT 10.48
(DRESSER -RAND LOGO) [y74703y7470305.gif]

          Dresser-Rand S.A.     31, Bld Winston Churchill     76080 Le Havre
cedex 7013     FRANCE    
Telex
  :190004    
Téléphone
  :02 35 25 52 25    
Télécopie
  :02 35 25 53 66    
 
  :02 35 25 53 67    

Mr Jean-François CHEVRIER
24- January-2009
Dear Jean-François,
This letter is to confirm the conditions of your repatriation to France at the
behest of Dresser-Rand for business purposes.
Date of Transfer: April 1, 2009 or earlier.
Work location: your work location will be your home in France and you will be
administered by the Le Havre facility.
Position title: Vice President New Infrastructure Development. You will report
directly to the Chief Executive Officer of Dresser-Rand.
Salary: Your annual base salary will be of 211,218.86 Euros per year, paid in
12 months.
Incentive Plan: You will be eligible for participation in DRESSER-RAND AIM
incentive plan, based upon the financial results of the Company and individual
objectives. If all the objectives are met, your bonus will be equal to 50% of
your annual base salary with a maximum of 100%.
Company car: You’ll keep the use of a company car
Removal costs: The Company will pay the cost of the physical removal of your
personal/household effects from your present home and ship to your new home in
France. Dresser-Rand will also pay for you and your wife’s return air fare.
We hope very much that you will accept this offer and thank you to sign this
letter with the mention “LU ET APPROUVE”.

                     
Best regards
          Lu et approuve        
 
                   
/s/ Didier Langree
  1/24/09       / Jean-Francois Chevrier   2/18/09                  
Didier Langrée
  Date       Jean-François ChevrierDate   Date    

                 
     ’
  siège social :   Dresser-Rand S.A.   ’   société anonyme au capital
 
      31, Bld Winston Churchill       de 6.873.780 Euros
 
      76080 Le Havre cedex 7013   ’   T.V.A. N° FR 40.562.060.269
 
      Tél : 02 35 25 52 25   ’   S.I.R.E.T. 562.060.269.23/2813Z

 